As filed with the Securities and Exchange Commission onOctober 7, 2009 1933 Act Registration No. 333-71703 1940 Act Registration No. 811-09221 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 16 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 18 x The Community Reinvestment Act Qualified Investment Fund (Exact Name of Registrant as Specified in Charter) 2500 Weston Road
